PER CURIAM.
In this equitable distribution case the worker’s compensation insurance carrier challenges the trial court’s determination of the amount of its equitable lien, and urges that the trial court erred in failing to require the appellees to escrow a portion of their settlement money in order to insure payment of the lien against future compensation benefits. We affirm.
The trial court’s determination of the amount of the lien is supported by the evidence. Section 440.39(3)(a), Florida Statutes, is silent as to how pro rata distribution is to be carried out. In this case, the final judgment provides that the carrier may deduct 16.5% from any future compensation or medical bills paid. Such a provision is within the sound discretion of the trial court. Lee v. Risk Management, Inc., 409 So.2d 1163 (Fla. 3rd DCA 1982). See, Risk Management Services, Inc. v. McCraney, 420 So.2d 374 (Fla. 1st DCA 1982).
AFFIRMED.
LARRY G. SMITH, JOANOS and NIM-MONS, JJ., concur.